DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on December 14, 2020 are entered into the file. Currently, claim 1 is amended; claims 2 and 4 are cancelled; and claims 6-8 are new, resulting in claims 1, 3, and 5-8 pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2012-095868)1,2,3 in view of Kato (US 2015/0114428)1,2.
With respect to claims 1, 3, 5-6, and 8, Takahashi teaches an interdental cleaning tool that removes dirt and food waste from between teeth (to be inserted into an interdental space) (paragraph [0001]). As shown in FIGS. 1 and 2, the interdental cleaning tool 1 includes a cleaning unit 4 in which a rod-shaped core material 2 (shaft) is covered with a foam body 3 (cleaner) (cleaner covering an outer peripheral surface of the shaft) (paragraph [0013]). The cleaning part 4 is the part that is inserted between the teeth and removes dirt and food waste (capable of cleaning the interdental space) (paragraph [0014]). The cleaning unit 4 is attached to the tip of a gripping unit 5 (paragraph [0014]).
The rod-shaped core material 2 is defined as the claimed shaft, and the rod-shaped core material 2 and the gripping unit 5 are collectively defined as the claimed base. The foam body 3 is defined as the cleaner claimed in claim 5.
As the material of the core material 2 (shaft), a resin (synthetic resin) or metal that is harder than the resin used in the foam (low-hardness resin having a lower hardness that a hardness of the synthetic resin) can be used (paragraph [0016]). In order to increase adhesiveness between the core material 2 (shaft) and the foam 3 (cleaner) the resin forming the foam 3 may be mixed with the resin forming the core material 2 (shaft) (paragraph [0016]). When the resin forming the foam 3 (low-hardness resin) is mixed, the content of the resin forming the foam 3 (low-hardness resin) in the core material 2 (shaft) is preferably in the range of 2 to 30 wt% (paragraph [0016]). The resin forming the foam 3 (low-hardness resin) is preferably an elastomer (wherein the elastomer is a resin that is the same as the low-hardness resin) (paragraph [0018]).
The foam 3 (low-hardness resin) wt% range of Takahashi substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Takahashi, because overlapping ranges have been held to establish prima facie obviousness.
Takahashi is silent as to the inclusion of 10-60% by weight fibrous reinforcing material in the resin of the core material 2 (shaft).
Kato teaches an interdental cleaning tool including: a base part made of synthetic resin, the base part having a handle base and an elongated shaft-like core base connected to a leading end of the handle base; and a flexible part made of an elastomer and covering a least a portion of the base part, the flexible part having at least a cleaning flexible part covering the core base (paragraph [0010]).
Inclusion of a fiber material (reinforcement material) improves the base part in dimension stability and strength rigidity to prevent deformation of the base part (paragraphs [0027] and [0031]). Kato further teaches the fiber material (reinforcement material) is set at 12 weight% or more and 35 weight% or less (paragraph [0031]). If the fiber material (reinforcement material) is less than 12 weight% the cleaning part is prone to be bent and hard to insert between adjacent teeth, however if it exceeds 35 weight% the cleaning part is prone to be broken and may injury the user or be accidentally swallowed. Preferably, the fiber material uses glass fiber (paragraph [0018]).
Since both Takahashi and Kato teach interdental cleaning tools that have similar structures and use similar materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core material 2 (shaft) of Takahashi to include 12-35 wt% of glass fiber material (reinforcement material) in order to improve dimensional stability and strength rigidity to prevent deformation and potential user injury when in use.
Takahashi in view of Kato teaches the claimed invention above but does not expressly teach the content of the low-hardness resin and the fibrous reinforcement material are configured to enhance the buckling strength and the flexibility of the shaft. It is reasonable to presume that the above is inherent to Takahashi in view of Kato. Support for said presumption is found in that Takahashi in view of Kato teaches that the content of the resin forming the foam 3 (low-hardness resin) in the core material 2 (shaft) is preferably in the range of 2 to 30 wt% (Takahashi; paragraph [0016]) which overlaps the range in claim 1, and that the fiber material (reinforcement material) is set at 12 weight% or more and 35 weight% or less (Kato; paragraph [0031]) which is .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2012-095868)4,5,6 in view of Kato (US 2015/0114428)1,2 as applied to claim 1 above, and further in view of Engineering Design Handbook (Chapter 2 – Glass Fiber Reinforcement)7.
With respect to claim 7, Takahashi in view of Kato teaches all the limitations of claim 1 above.
Takahashi in view of Kato is silent as to the glass reinforcement fibers having a length between 50 μm and 450 μm.
Engineering Design teaches that chopped glass strands are available with different sizing for compatibility with various thermoplastic resin systems, and that the factors affecting the properties of the reinforced thermoplastics are the type of glass, sizing, interface between glass fiber and plastic matrix, fiber dispersion, fiber concentration, fiber orientation, and fiber length and diameter (2-1 Introduction). With respect to chopped strand length, in polypropylene the longer strands will tend to assume a straighter position, whereas in nylon an increase in chopped strand length lowers heat deflection (2-5.3.5 Glass Fiber Length). Strands longer than 0.5 in. are distributed in the polymer matrix differently than the short strands (2-5.3.5 Glass Fiber Length). The long strands tend to flow poorly and/or leave unreinforced spots in the polymer (2-5.3.5 Glass Fiber Length). The short strands distribute themselves better and cover larger areas in the polymer (2-5.3.5 Glass Fiber Length). Engineering Design also describes the critical length of 
Engineering Design indicates that glass fiber length is a results effective variable. Additionally, Takahashi teaches that the preferred hard resin is nylon 610 or nylon 612 (Takahashi; paragraph [0016]). Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the length of the glass fiber reinforcement to include the claimed range. One would have been motivated to provide a length that provides the desired heat deflection, reinforcement coverage, and strain resistance. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Response to Arguments
Response – Claim Rejections 35 USC §102 and 103
The rejections of claims 1 and 3-5 under 35 U.S.C. 102(a)(1) as being anticipated by Gengyo (WO 2014/065368) have been withdrawn in light of the amendments to the claims filed December 14, 2020.
The rejections of claims 1 and 3-5 under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 2015/0114428) have been withdrawn in light of the amendments to the claims filed December 14, 2020.
Applicant’s arguments with respect to Gengyo and Kato are therefore moot.

Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive.
On page 5 of the response Applicant submits that combination of Takahashi in view of Kato fails to describe the claimed range of the wt% of low-hardness resin with sufficient specificity. Applicant cites MPEP 2131.03 at II.
The Examiner respectfully disagrees. MPEP 2131.03(II) is directed to anticipation of ranges, however the above rejection is an obviousness rejection. Therefore, MPEP 2131.03(II) does not apply. According to MPEP 2144.05(I), in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In the instant case, Takahashi teaches the content of the resin forming the foam 3 (low-hardness resin) in the core material 2 (shaft) is preferably in the range of 2 to 30 wt% (Takahashi; paragraph [0016]). The claimed range (3.5-10 wt%) lies inside the range disclosed by the prior art (2-30 wt%), therefore a prima facie case of obviousness exists.

On page 6 of the response Applicant submits that Takahashi and Kato are silent regarding the flexibility of the shaft. Applicant further submits that in Kato the inclusion of a fiber material improves the base parts in dimensional stability and strength rigidity however in the present invention the combination of the content of the claimed low-hardness resin and fibrous reinforcement material enhances the bucking strength and flexibility of the shaft. The features of amended claim 1 thus achieve unexpected advances that Takahashi and Kato fail to teach or otherwise suggest.
The Examiner respectfully disagrees. In response to applicant's argument that Takahashi in view of Kato do not explicitly disclose that the content of the claimed low-hardness resin and , the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As discussed in the rejection of claims 1 and 6 above, Takahashi in view of Kato teaches the claimed invention above but does not expressly teach the content of the low-hardness resin and the fibrous reinforcement material are configured to enhance the buckling strength and the flexibility of the shaft. It is reasonable to presume that the above is inherent to Takahashi in view of Kato. Support for said presumption is found in that Takahashi in view of Kato teaches that the content of the resin forming the foam 3 (low-hardness resin) in the core material 2 (shaft) is preferably in the range of 2 to 30 wt% (Takahashi; paragraph [0016]) which overlaps the range in claim 1, and that the fiber material (reinforcement material) is set at 12 weight% or more and 35 weight% or less (Kato; paragraph [0031]) which is within the range in claim 2. Therefore the interdental cleaning tool of Takahashi in view of Kato is expected to have the same properties of the claimed invention.

On page 6 of the response Applicant submits that the proposed combination if derived from hindsight knowledge based on the findings of the claimed invention. Notably, Kato discusses an interdental cleaning tool having a reinforced base to prevent flexure, while Takahashi discloses a soft, elastic, and easily deformable interdental cleaning tool (abstracts).
The Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the reasons for combining used in the rejection above can be found in paragraphs [0027] and [0031] of Kato. Therefore combination takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure.
With respect to the teachings of Takahashi and Kato, the abstract of Takahashi teaches an interdental cleaning tool which is soft and has elasticity, it easily deformed by compression, is easily inserted between narrow teeth, has high durability and is comfortable and has a long lasting feeling of use (Takahashi; Problem to be solved). Takahashi also teaches that the interdental cleaning tool 1 includes a cleaning unit 4 in which a rod-shaped core material 2 (shaft) is covered with a foam body 3 (cleaner) (cleaner covering an outer peripheral surface of the shaft) (Takahashi; paragraph [0013]). As the material of the core material 2 (shaft), a resin (synthetic resin) or metal that is harder than the resin used in the foam (low-hardness resin having a lower hardness that a hardness of the synthetic resin) can be used (Takahashi; paragraph [0016]).
There is no discussion of flexibility in Takahashi other than with respect to the prior art, which is acknowledge by Applicant at the top of page 6 of the response. It is clear from Takahashi that a harder (e.g., less flexible) material is used as the core material 2 (shaft). The increased dimensional stability and strength provided by the glass reinforcing fibers of Kato would directly contribute to increasing the durability and long use of the interdental cleaning tool .
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        /LAURA C POWERS/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Cited in IDS
        3 Machine translation used as reference
        4 Previously presented
        5 Cited in IDS
        6 Machine translation used as reference
        7 Hereinafter referred to as Engineering Design